DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment file Aug. 03, 2022.
Claims 1, 4, 9, 16, 21 and 24 have been amended.
Claims 3, 7-8 and 12-15 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-11 and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. (2021/0219371).
Regarding claim 1, Youn discloses a method for establishing a multi-access protocol data unit (MA PDU) session by a home session management function (H-SMF) in a wireless communication network (see abstract, fig.5b, figs.7-8, paragraph [0080], [0090], [0098-0099], [0124] and description), the method comprising: receiving, by the H-SMF from a visited public land mobile network (VPLMN) in the wireless communication network, an MA PDU session establish request message for a user equipment (UE) registered to the VPLMN over 3rd Generation Partnership Project (3GPP) access and to a home public land mobile network (HPLMN) over non-3GPP access (see fig.5B, element UE, VPLMN, H-SMF/HPLMN, figs.7-8 paragraphs [0073], [0078], [0126-0127], [0142], [0147-0149] and descriptions); identifying, by the H-SMF, whether the MA PDU session is allowed based on information from a received home policy control function (H-PCF) (see fig.5B, element H-SMF, N7, H-PCF, paragraph [0038] and its description); and transmitting, by the H-SMF to the UE via the VPLMN, an MA PDU session establishment accept message (see fig.5B, element H-SMF, N16, CPF, N1, UE/VPLMN, , paragraphs [0032], [0147-0149] and its description). 
Regarding claim 2, Youn further discloses retrieving, via an unified data management (UDM), subscription data of the UE when the identifying whether the MA PDU session is allowed (see fig5B, elements UDM, N10, H-SMF, paragraphs [0028], [0042] and its description).
Regarding claim 4, Youn further discloses the MA PDU session establishment accept message includes an access traffic steering, switching and splitting (ATSSS) rule (see paragraph [0208]).
Regarding claim 5, Youn further discloses the MA PDU session establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see paragraphs [0012], [0090], [0208]).
Regarding claim 6, Youn further discloses an N16 interface is used between a visited-SMF (V-SMF) in the VPLMN and the H-SMF (see fig.5B, elements V-SMF, N16, H-SMF, paragraph [0048], and its description).

EXAMINER’s note: The SMF is the control function that manages the user sessions including establishment, modification and release of sessions, and it can allocate IP addresses for IP PDU sessions. 

Regarding claim 9, Youn discloses a method for establishing a multi-access protocol data unit (MA PDU) session by a visited-session management function (V-SMF) in a visited public land mobile network (VPLMN) of a wireless communication network (see abstract, fig.5B, V-SMF/VPLMN, figs.7-8 and descriptions) the method comprising: receiving, by the V-SMF from a user equipment (UE), a MA PDU session establish request message, wherein the MA PDU session is over 3rd Generation Partnership Project (3GPP) access in the VPLMN and non-3GPP access in a home public land mobile network (HPLMN) (see fig.5B, element UE, V-SMF figs.7-8 paragraphs [0073], [0078], [0126-0127], [0142], [0147-0149], and descriptions); transmitting, by the V-SMF to a home SMF (H-SMF), a MA PDU session establish request message for the UE (see fig.5B, elements V-SMF, N16, H-SMF, figs.7-8, paragraph [0048], [0147-0149] and descriptions); receiving, by the V-SMF from the H-SMF, a response message to the MA PDU session establish request message for the UE (see fig.5B, elements V-SMF, N11, H-SMF, N1, UE, figs.7-8, paragraphs [0032], [0048], [0147-0149] and descriptions); and transmitting, by the V-SMF to the UE, a message informing an MA PDU session accept based on the response message, so that the UE receives traffic via the non-3GPP access from the HPLMN, wherein the wireless communication network includes the VPLMN and the HPLMN (see fig.5B, elements V-SMF/VPLMN, N1, UE, HPLMN, figs.7-8, paragraphs [0032], [0048], [0147-0149] and descriptions).
Regarding claim 16, Youn discloses a method for establishing a multi-access protocol data unit (MA PDU) session of a user equipment (UE) by a home public land mobile network (HPLMN) in a wireless communication network including a visited public land mobile network (VPLMN) and the HPLMN (see abstract, fig.5b, figs.7-8, paragraph [0080], [0090], [0098-0099], [0124] and description), the method comprising: receiving, by the HPLMN from the VPLMN, an MA PDU session establish request message for the UE (see fig.5B, element UE, VPLMN, H-SMF/HPLMN, figs.7-8 paragraphs [0073], [0078], [0126-0127], [0142], [0147-0149] and descriptions); identifying, by the HPLMN, whether the MA PDU session is allowed based on a subscriber data and home operator policy information (see fig.5B, element H-SMF, N7, H-PCF, paragraph [0038] and its description); and transmitting, by the HPLMN to the UE via the VPLMN, a MA PDU session establishment accept message, wherein the MA PDU session establish request message indicates VPLMN access over 3rd Generation Partnership Project (3GPP) access and HPLMN access over non-3GPP access in the HPLMN (see fig.5B, element H-SMF, N16, CPF, N1, UE/VPLMN, paragraphs [0032], [0073], [0078], [0126-0127], [0142], [0147-0149] and its description).
Regarding claim 17, Youn further discloses the subscriber data is stored in an unified data management (UDM) of the HPLMN (see fig.5B, elements UDM/HPLMN, paragraphs [0028] and its description).
Regarding claim 18, Youn further discloses the home operator policy information is stored in a home policy control function (H-PCF) of the HPLMN (see fig.5B, elements H-PCF/HPLMN, paragraphs [0026] and its description).
Regarding claim 19, Youn further discloses a home user plane function (H-UPF) in the HPLMN is an anchor point between the H-UPF and a visited User Plane Function (V-UPF) (see fig.5B, elements UPF NODE/HPLMN, N9, UPF NODE/VPLMN paragraphs [0041] and its description).
Regarding claim 22, Youn further discloses an N11 interface is used between a visited session management function (V-SMF) in the VPLMN and a home user plane function (H-UPF) in the HPLMN. (see fig.3, element AMF, N1, VSMF/VPLMN, N16, H-SML, N4, UPF NODE/HPLMN, paragraphs [0035], [0043], [0048] and its description).
Regarding claim 23, Youn further traffic for non-3rd generation partnership project (non-3GPP) access for the UE is transmitted from a home user plane function (H-UPF) to the UE over a non-3GPP access network (see fig.3, UDF NODE/HPLMN, paragraphs [0078], [0142], [0149] and it description).
Regarding claim 24, Youn discloses a method for transmitting traffic to a user equipment (UE) by a visited public land mobile network (VPLMN) in a wireless communication network including a home public land mobile network (HPLMN) and the VPLMN(see abstract, fig.5b, figs.7-8, paragraph [0080], [0090], [0098-0099], [0124] and description), the method comprising: receiving, by the VPLMN from the UE, a multi-access protocol data unit (MA PDU) session establish request message (see abstract, fig.3, element UE, CPF NODE/VPLMN, paragraphs [0024] and its description); transmitting, by the VPLMN to the HPLMN, an MA PDU session establish request message for the UE (see fig.5B, elements UE, V-SMF/VPLMN, N16, H-SMF/HPLMN, paragraphs [0024], [0048] and its description); receiving, by the VPLMN from a home session management function (H-SMF) in the HPLMN, a response message to the MA PDU session establish request message for the UE (see fig.5B, element H-SMF, N16, CPF, N1, UE/VPLMN, , paragraphs [0032], [0073], [0078], [0126-0127], [0142], [0147-0149] and its description); and transmitting, to the UE, a message informing an MA PDU session accept, so that the UE receives traffic via non-3rd Generation Partnership Project (non-3GPP) access from the HPLMN, wherein the MA PDU session establish request message indicates VPLMN access over 3rd Generation Partnership Project (3GPP) access in and HPLMN access over non-3GPP access in the HPLMN (see fig.5B, element UE, VPLMN, H-SMF, HPLMN, paragraph [0073], [0078], [0142], [0149] and its description).
Regarding claims 10-11, 20-21 and 25-26 recite limitations substantially similar to the claims 5-6. Therefore, these claims were rejected for similar reasons as stated above. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647